Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
Before the Filing of an Appeal Brief
Claim Rejections - 35 USC § 112-Withdrawn
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because of the amendment claim 17 to delete the limitation “HSP90 inhibitor”.

Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Sawai (Cancer Research, 2008, 68(2), 589-596, cited in the previous Office action), in view of Caldas-Lopes (PNAS, 2009, 106(20), 8368-8373, cited in the previous Office action), is maintained for the reasons of record set forth in the Office action mailed on 06/24/2021.
Response to Applicant’s Arguments/Remarks
Although the Applicants acknowledge that Sawai teaches sequential combination therapy of between 4 h and 24 h (see page 6 of Remarks), Applicants contend the rejection alleging that Sawai fails to teach the sequential combination therapy of between 6 h and 24 h, recited in instant claim 2. Please see pages 6-7 of Remarks filed on 10/25/2021.
Applicant’s arguments have been fully considered but they are not found to be persuasive.
	This is because the sequential treatment with HSP90 inhibitor 17-AAG 24 h after exposure to paclitaxel, is within the 6 h and 24 h recited in claim 2. 
A specific example in the prior art which is within a claimed range anticipates the range. Please MPEP § 2131.03.
 Furthermore, the claimed time range of between 6 h and 24 h lies inside the range of between 4 h and 24 h disclosed by Sawai. The claimed time range of between 6 h and 24 h, is a result effective variable that would have been routinely determined and optimized in the pharmaceutical art. 
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05).
In the instant case, because the claimed time range of between 6 h and 24 h, overlap or lie inside the time range disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.” 
PU-H71 of Caldas-Lopes for the HSP90 inhibitor 17-AAG of Sawai (see page 6-9 of Remarks), the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
 In this case, as set forth in the rejection in the previous Office action, Caldas-Lopes discloses the following beneficial attributes of HSP90 inhibitor PU-H71, which are: i) HSP90 inhibitor PU-H71 is nontoxic in vivo, whereas, untoward side effects were previously reported for other HSP90 inhibitors such as 17-AAG (see page 8372, last ¶ on the left column); and ii) HSP90 inhibitor PU-H71 exhibits sustained inactivation and down-regulation of multiple key HSP90-dependent tumor driving molecules (see page 8373, last ¶ on the left column). It is noted that Sawai also recognized the in vivo toxicity limitations of the HSP90 inhibitor 17-AAG (see page 593, 2nd ¶ on the left column). This would form sufficient motivation for a person skilled in the art to substitute the HSP90 inhibitor PU-H71 of Caldas-Lopes for the HSP90 inhibitor 17-AAG of Sawai. The motivation to employ HSP90 inhibitor PU-H71 can also arise from the expectation that the combination of paclitaxel and HSP90 inhibitor PU-H71 would be more effective than either drug alone in treating mice with established cancer tumors.  
Applicants argue alleging that the use of simple substitution of one known element for another to obtain predictable results as a requirement of a prima facie case of obviousness (MPEP § 2143), does not apply to the instant rejection because the HSP90 inhibitor PU-H71 and HSP90 inhibitor 17-AAG are structurally distinct compounds. Please see pages 7-9 of Remarks filed on 10/25/2021.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the Office did not take the position that the HSP90 inhibitor PU-H71 and HSP90 inhibitor 17-AAG, exhibit any structural similarity. 
The rejections of instant claims, as stated in the reasons of record set forth in the previous Office action, was based on the shared functional characteristics by the HSP90 inhibitor of Sawai (17-AAG) and the HSP90 inhibitors of Caldas-Lopes (17-AAG and PU-H71).  Sawai and Caldas-Lopes both recognize and appreciate the utility of an HSP90 inhibitor in the treatment of cancer, an HSP90 mediated disease.
Similar to the Applicants, Sawai teaches sequential cancer treatment with administration of HSP90 inhibitor 17-AAG to a cancer patient, 24 h after exposure to paclitaxel, which is within the treatment time of between  6 h and 24 h recited in claim 2.  Caldas-Lopes teaches using both HSP90 inhibitors 17-AAG and PU-H71 in cancer treatment.
The one element is an HSP90 inhibitor and the predictable result is treating an HSP90 mediated disease (e.g., cancer). It is noted that Applicants are not arguing against the facts that compounds 17-AAG and PU-H71 are HSP90 inhibitors with recognized utility in cancer treatment.
Therefore, at the time the instant invention was filed, a person skilled in the art would have found it obvious to substitute one known element (HSP90 inhibitor PU-H71 of Caldas-Lopes), for another (HSP90 inhibitor 17-AAG of Sawai), for the predictable result of treating cancer. 
The use of simple substitution of one known element for another to obtain predictable results as a requirement of a prima facie case of obviousness has been deemed as proper. Please see MPEP § 2143.
Applicants’ arguments alleging that the Office fails to provide any evidence to support the Office’s position that a person skilled in the art would have had a reasonable expectation that the combination therapy of paclitaxel and an inhibitor of HSP90 (e.g., PU-H71), would be more effective than either the taxane (e.g., paclitaxel), or an inhibitor of HSP90 (e.g., PU-H71), alone in treating the patient (see page 9 of Remarks filed on 10/25/2021), have been fully considered but they are not found to be persuasive.
This is because Sawai teaches that the combination of paclitaxel and inhibitor of HSP90 17-AAG was more effective than either drug alone in treating cancer in mice. Please see abstract, page 595, 2nd ¶ on the left column and Figure 5. 
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.

The rejection of claims 2, 17, 24 and 50 under 35 U.S.C. 103 as being unpatentable over Sawai (Cancer Research, 2008, 68(2), 589-596, cited in the previous Office action), in view of Caldas-Lopes (PNAS, 2009, 106(20), 8368-8373, cited in the previous Office action), as applied to claims 2, 24 and 50 above and further in view of Chiosis (WO2013009657A1, published on 01/17/2013, cited in the previous Office action), is maintained for the reasons of record set forth in the Office action mailed on 06/24/2021.
Response to Applicant’s Arguments/Remarks
Applicants argue on the grounds of what appears to be the Applicants’ position alleging that because claims 2, 24 and 50 are non-obvious over Sawai and Caldas-Lope, Chiosis cannot be employed in order to address the deficiency in the teachings of Sawai and Caldas-Lope (see page 9 of Remarks filed on 10/25/2021).
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the Applicants’ allegations that instant claims 2, 24 and 50 are non-obvious over Sawai and Caldas-Lopes are similar to the arguments above. The Examiner, therefore, applies the same reasons hereto. Therefore, the use of Chiosis in order to address the deficiency in the teachings of Sawai and Caldas-Lope, is proper.
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D. BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S. LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629